FILED
                           NOT FOR PUBLICATION                              DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10069

             Plaintiff - Appellee,               D.C. No. 4:07-CR-00379-FRZ-
                                                 HCE-1
  v.

ALFRED VINCENT HAVIER, Jr.,                      MEMORANDUM *

             Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                          Submitted September 2, 2009 **
                            San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Alfred Vincent Havier appeals from the district court’s sentence of 63

months imprisonment following his plea of guilty to charges of sexually abusing a

minor. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
court’s sentencing procedure for plain error. United States v. Autery, 555 F.3d

864, 868–70 (9th Cir. 2008). We review the reasonableness of the district court’s

sentence for abuse of discretion. Id. at 870–71.

      The facts of this case are known to the parties. We do not repeat them.

      “Whether sound discretion has been exercised must be answered in each

case through a thorough review of the record.” United States v. Barker, 771 F.2d

1362, 1366 (9th Cir. 1985). After reviewing the record in full, we determine that

the district court exercised sound discretion in this case. The district court did not

plainly err, nor did it abuse its discretion in declining to credit Havier with time

served in tribal custody.

      AFFIRMED.